Case 1:18-cv-00109-TFM-MU Document 15 Filed 11/05/18 Page 1 of 8                                 PageID #: 42




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF ALABAMA

                                      PRISONER COMPLAINT
                             lFoR TNMATE ACTTONI UNDER 42 U.S.C.                 S 1983

 ff\orcus 0, i449Cris@
 Name under which you were convicted
 ))-
 -*-t113D3
 Your prison number
                                                  CNrL ACTION NO. 18-0109-TM-MU
 vs.                                              (To be supplied by Clerk of Court)

  t   Alelk   r-r,n ct   r LL {te *Lq
 Name of Defendant(s)


                             DYlo.                                                 )-t,c,l;'-l
 Place        Confinement and Address
                                                                                                                -fi
                                                                                                                t'-
                                                                                                                fl1
                                                                                                                Er
                                        INSTRUCTIONS - READ CAREFULLY                                           :r
                                                                                                                l:)

                                                                                                                r*Jl
 A.  Complaint Form. You must file your original complaint and a copy for each named Defendant.
                                                                                                                l*
 Your complaint must be clearly handwritten or typewritten. Do not use the back of a page. Your                 rf-1

 complaint must be signed by you; no notary is required. Any false statement of material fact may                t.
                                                                                                                 =!
 serve as the basis for prosecution for oerjury.                                                                r'j
                                                                                                                 il'J
 B.  Prooer Court. Your complaint can only be brought in this Court if a defendant is located in the             er
                                                                                                                 ri-J
                                                                                                                 r[:l
 Southern District of Alabama and the rest of the defendants are located in Alabama or if your claim             L;;
 arose in this district. The Southern District of Alabama is comprised of the following counties:
 Baldwin, Clarke, Choctaw, Conecuh, Dallas, Escambia, Hale, Marengo, Mobile, Monroe, Perryr,
 Washington, and Wilcox.

 C. Separate Case. It is necessary to file a separate complaint form for each claim unless the claims
 are related to the same incident or issue.

 D. Defendants. The    persons who are listed as defendants in section III of the complaint are deemed
 by the Court to be the only defendants to this action. A defendant's present address must be
 provided. The Court is unable to serve process without the present address being furnished. The first
 defendant listed in section III should be the defendant that you list in the style ofyour case on your
 complaint form and motion to proceed without prepayment of fees and costs, if applicable, and any
 other pleading filed with the Court.


      Rev.811/15
    Case 1:18-cv-00109-TFM-MU Document 15 Filed 11/05/18 Page 2 of 8                             PageID #: 43
t     ,




      E. Pleading the Complaint. Your complaint     should not contain legal arguments, case law or statutory
      citations. You are required to provide facts. Your complaint shall be a short and plAin statement of
      your claim and shall provide fair notice to each defendant ofthe claim against that defendant and of
      the factual grounds upon which the claim rests.

      F. Fees. This complaint   cannot be properly filed unless it is accompanied by the $400.00 filing fee, or
      a motion to proceed  without prepayment of fees if you are unable to afford the filing fee and other
      costs associated with prosecuting this action. If IFP is granted the frling fee is $350.00.

              If you are unable to pay the filing fee and service costs for this action, you may ask the Court
     to let you proceed without prepayment of fees and costs. A blank motion for this purpose is included.

             If you wish to proceed without prepayment of fees and costs, you must complete and mail to
     the Clerk of Court a copy of the "Motion to Proceed Without Prepayment of Fees" mailed to you with
     this complaint. This motion will be returned to you without action unless you have an authorized
     officer at the jail or prison complete the financial statement mailed to you with this form.

             Even if the Court authorizes you to proceed without prepayment of filing fees, you are
     obligated to pay the full $350.00. If you have the ability to pay apartial filing fee when your
     complaint is filed, you will be required to pay an amount, based on your assets, of up to the greater of
     20 percent of your average monthly balance in your prison account or your average monthly balance
     for six months immediately preceding the filing of your complaint. Thereafter, your prison account
     will be garnished at the rate of 20 percent of your monthly income until the filing fee is paid.

     G. Form of Pleadings. All pleadings and other papers filed must be on 8 ll2" x 11" paper, legibly
     handwritten or typewritten. F.yery document filed after the complaint must have the style of the case
     and the docket number. Every pleading must be signed by you and rmrst contain your address and
     telephone number, if any; otherwise, the pleading will be stricken. See Fed. R. Civ. P. 11(a). No
     notary is required.

     H.  Certificate of Service. Each pleading filed after the complaint must contain a certificate of service
     indicating that the pleading has been served on the opposing parties and the date that it was sent. A
     pieading will be stricken if it does not contain this certificate of service. See Fed. R. Civ. P. 5.

     I. Copies. This Court will not make copies of your complaint or pleadings unless you prepay the
     required per page copying fee.

     J. Form of Pleadings. Do not write letters to the Court. All pleadings and documents should be sent
     to the Clerk of the Court, and not to a magistrate judge or a district judge.

     K.   No Evidence. No evidence shall be sent to the Court for filing or storing


     I.   PREVIOUS LAWSUITS.


                                                         2
Case 1:18-cv-00109-TFM-MU Document 15 Filed 11/05/18 Page 3 of 8                                                PageID #: 44




 A. Have you filed any other lawsuits in state or federal court dealing with the same or similar facts
 involved in this action:
          Yes( )         No(i,/
 B.   Have you filed other lawsuits in state or federal court relating to your imprisonment:
         ves   (r')     No )   (
 C. If your answer to questions A or B above is yes, describe each lawsuit in the space below. (If
 there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using this
 same outline.)

          1. Parties to this previous lawsuit:

         Plaintiffs:                      D         C




                                                         2
         Defendants:

                        ,trq                        "Z



         2. Covrt (iffederal    court, name the district;         if   state court, name the county):



         3. Docket Number: l'Ilrt -r t, - VEt{     -iiEo
         4. Were you granted       the opportunity to proceed without payment of               filing   fees?
         Yes( Q( No( )

         5. Name ofjudge       to whom the case was assigned:               UtE't-t   -:rEe)
         6. If your case is no longer pending and has been dismissed, state the reason given by the
         Court as to why your case was dismissed, i.e., frivolous, malicious, failed to state a claim,
         defendants were immune, etc.

                                                                                 t-             Q l /Iuf.


           uJg{"t. rYvtytrun't,



         7. Approximate     date of   filing   lawsuit: ,lVau zr, 20 \\
                                                                       ul
         8. Approximate date of ruling by court:                  flr*r.u,\"l a{l.

                                                             .,
Case 1:18-cv-00109-TFM-MU Document 15 Filed 11/05/18 Page 4 of 8                               PageID #: 45




 II.   YOUR PRESENT COMPLAINT.

 A.    Place or institution where action complained   of

 B. Date it occurred:


 C. Is there a prisoner grievance procedure in this institution?

 D. Did     you present the facts relating to your complaint in the state prisoner grievance procedure?
            Yes(   )       No(    )

 E. If your    answer is YFS:

            1. What steps did you take?

            2. What was the result?

 F. If your    answer is NO, explain why not:

 G. Your claim (briefly explain your claim: what, when, where,. who; do not cite cases; you may,
 without leave of Court, add up to five (5) additional pages if necessary):

                                                                                               s            \.
                                                                                       \ V\                      itr\
  /l{.to^",- o[irnl,Qt                 n,^d.   {c* r\,t,'y'lnrutr Lr.s    .,-xne-     \n   3-btr   o.
                                                       0




  ondtft-e "b,n          louu              \,tje,#*rnr,r"K   Kti+t AC trd'l- rol
                                                                             0rattrd<- rrr,u


  ir,t rca,w roi\{^nuV laei \^d se<,l/t         h+ c^ doolor as Lo\A h,,              Lro*r. fll        eo,r,rV
        v                             \)          U                              \)




                                                       4
Case 1:18-cv-00109-TFM-MU Document 15 Filed 11/05/18 Page 5 of 8                                   PageID #: 46




 III.   PARTIES.

 A. Plaintiff (Your name/AIS): {\l\n*.us          D   {\n9-Ouezr,u

         Your present address                                      ;
 B.   Defendant(s):

 1. Defendant (full name)                      is employed as                   at

         His/her present address is

         (a) Claim against this   defendant:




         (b) Supporting   facts (Include datellocation of incident):

                                                                         Dc4.




 2. Defendant (tullname) UJd&,rv'^ciyK         \ff;lL.          is employed   as     Lc,.rrr*er\
                                                                                           0

 at                                     rt
         His/hu present address    is                                                               .



         (a) Claim against this   defendant:


         (b) Supporting facts (Include datellocation of incident):




 3. Defendant (full name)                                         is employed as

 at

         His/her present address is



                                                         5
Case 1:18-cv-00109-TFM-MU Document 15 Filed 11/05/18 Page 6 of 8                                PageID #: 47




          (a) Claim    against this defendant:



          (b)    Supporting facts (Include date/location of incident)




 C. Additional Defendants: (If      there are additional defendants, you may list them on sqparate pages
 using the same outline above).


 IV. A.   You must answer the following questions:

          1.   State the conviction(s) for which you are presently incarcerated:   his\",L-r\no /L o+
  Con{mt S,rL*c^trc<-

          2.   When were you convicted?      Sqro   20,20b6

          3. What is the term of your sentence? 3U ueorS
                                                               u
        4.     When did you start serving this sentencet       _Sqg-?3;3UDS__
          5. Do you have any other convictions which form the basis of a future     sentence?
                    Yes()          No$y
        If     so, complete the following:

        (a) Date of conviction:

        (b) Term of sentence:

        6.     What is your expected end of sentence (E.O.S.) date?        ?b?s

        B. Ifthis present lawsuit concerns your criminal conviction or sentence,
        state whether your conviction has been:

                            Conviction              Sentence
        Reversed           yes( ) no(uf           yes( )   no@
        Expunged           yes( ) no({            yesOno({-
        Invalidated         yes( ) no(/           yes( )   no(f

                                                           6
Case 1:18-cv-00109-TFM-MU Document 15 Filed 11/05/18 Page 7 of 8                              PageID #: 48




          Wdt of habeas yes( )                  yes( )   no(y'
           corpus granted
                                 "r({
      C. If you answered  yes to any of the questions, state the Court or entity that relieved you from your
          conviction or sentence and the date:



 V.  State brieflv exactly what you want the Court to do for you if you win (make no legal argument,
 cite no cases or statutes):

                     r r\D\          cr) t
                                                     rfil


 VI. AFFIRMATION.          By my signature below, I swear or affirm under penalty of perjury that the
 facts set out in this complaint are true and correct.




 tl-t - ty                                       /1"---),fr ltl'S-*-,r- *,o7r3
 Date                                            (Signature of Plaintiff Under Penalty of Perjury)




                                                 Current Mailing Address

                                                   illo l,u,*o        l"   6< 7
                                                                  "

                                                 Telephone Number



 PLAINTIFF SHALL IMMEDIATELY ADVISE THE COURT IN WRTTING OF ANY CHANGE IN
 HIS ADDRESS" E.G.. RELEASED. TRANSFERRED" MOVED. ETC. FAILURE TO NOTIFY THE
 COURT OF A NEW ADDRESS WILL RESULT IN THE DISMISSAL OF THIS ACTION FOR
 FAILURE TO PROSECUTE AND TO OBEY THE COURT'S ORDER.




                                                         7
rr                 rrrr       r 1r
                                                                                              1                        r* s's'E
              |;          1
     |   |,                        I, I t,   r,,,'GtF r?,?&, V                                  a1 r.q         ts* -
                                                                            rl*qgy                       ffi
                                                    +z+t! q&xo!,rS Ut
                                                      7-lap
                                      rful@p\d i0 t3\^J+slG '4'tmtt(r]as
                                       +-^") pr{slQ t"yt:Ttlun
                                                                                                                                    Lgatr"
                                                                                                                                      bvzrqoffi'
                                                                                                                                             rY:0'aqtr 4,rnelr$
                                                   -i   tv   H.*SEfirl rlflP.l.'e.f}'
                                                        ' ;.t-:'.,'   .i-
                                                                                                                                                es\ /'CF()^ Q'd
                     PageID #: 49                  rdc}pf'-IH'
                                                   Li;+.  r + ;-\-d,&i        i:#f    tElf-ilrB'q.
                                                                                     ,!i-'#   i i
                                                         Case 1:18-cv-00109-TFM-MU Document 15 Filed 11/05/18 Page 8 of 8
                                                                                                                                  eer LL\+w\,vlrQtna'otil
                                                                                                                                                              .j
